          Case 2:19-cv-05823-CDJ Document 8 Filed 04/17/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EDWARD LOWNDES and                             :
RUTH LOWNDES, h/w
       Plaintiffs,
                                                          CIVIL ACTION
              v.                               :          NO. 19-5823

TRAVELERS PROPERTY CASUALTY
COMPANY OF AMERICA
       Defendant.                              :


                                           ORDER

       AND NOW, this 17th day of April 2020, upon consideration of Defendant’s Motion to

Dismiss Count II of Plaintiffs’ Complaint (ECF No. 3) and Plaintiffs’ Response thereto (ECF

No. 6), it is hereby ORDERED that Defendant’s Motion is DENIED in accordance with this

Court’s accompanying Memorandum.



                                                          BY THE COURT:



                                                          /s/ C. Darnell Jones, II J.
